     Case 2:19-cv-01837-JAM-DB Document 39 Filed 04/29/20 Page 1 of 2

     Steven W. Robertson, (CA Bar No. 228708)
1    Email: srobertson@hebw.com
     Alexander L. Nowinski, (CA Bar No. 304967)
2    Email: anowinski@hebw.com
     HARDY ERICH BROWN & WILSON
3    A Professional Law Corporation
     455 Capitol Mall, Suite 200
4    Sacramento, California 95814
     Tel: (916) 449-3800
5
     Stacey A. Campbell, PHV
6    Email: stacey@campbell-litigation.com
     Campbell Litigation, P.C.
7    1571 Race Street
     Denver, CO 80206
8    Tel: (303) 536-1833
9    Attorneys for Defendant AT&T Umbrella Benefit Plan
     No. 3
10
     Michelle L. Roberts (CA Bar No. 239092)
11   Email: mroberts@kantorlaw.net
     Zoya Yarnykh (CA Bar No. 258062)
12   Email: zyarnykh@kantorlaw.net
     KANTOR & KANTOR, LLP
13   1050 Marina Village Pkwy., Ste. 105
     Alameda, CA 94501
14   Tel: (510) 992-6130
15   Attorneys for Plaintiff Ruby Chacko
16
                                 UNITED STATES DISTRICT COURT
17
                                EASTERN DISTRICT OF CALIFORNIA
18

19   RUBY CHACKO ,                                         Case No. 2:19-CV-01837-JAM-DB
20                 Plaintiff,                              STIPULATION AND ORDER TO
                                                           ELECT REFERRAL OF ACTION
21          v.                                             TO VOLUNTARY DISPUTE
                                                           RESOLUTION PROGRAM
22   AT&T UMBRELLA BENEFIT PLAN NO. 3 ,                    (“VDRP”) PURSUANT TO LOCAL
                                                           RULE 271
23                 Defendant.
24

25          Defendant AT&T Umbrella Benefit Plan No. 3 (“Defendant” or “The Plan”) and Plaintiff

26   Ruby Chacko (“Plaintiff” or “Chacko”), by and through their attorneys of record and pursuant to

27

28                                                            STIPULATION AND ORDER TO ELECT
                                                     1
                                                            REFERRAL OF ACTION TO VOLUNTARY
                                                         DISPUTE RESOLUTION PROGRAM (“VDRP”)
                                                                   PURSUANT TO LOCAL RULE 271
     Case 2:19-cv-01837-JAM-DB Document 39 Filed 04/29/20 Page 2 of 2


1    Local Rule 271, hereby agree to submit the above-entitled action to the Voluntary Dispute

2    Resolution Program. Pursuant to Local Rule 271(i), the Parties hereby stipulate as follows:

3          1. The Parties propose the VDRP process to be completed by July 30, 2020, and the

4              neutral shall file confirmation of completion of the process with the court by August

5              14, 2020.

6          2. The Parties jointly request that the VDRP administrator supply a list of three (3)

7              neutrals from which list the Parties will choose one pursuant to LR 271(e)(3).

8          3. No modifications or additions to the case management plan are necessary at this time

9              as a result of this referral.

10         4. No pretrial activity need be completed before the VDRP session is held, and no pretrial

11             activity need be stayed pending completion of the VDRP session.

12          Dated: April 28, 2020.

13   KANTOR & KANTOR, LLP                                      CAMPBELL LITIGATION, P.C.
14
     By:   /s/ Michelle L. Roberts                       By:   /s/ Stacey Campbell
15         Michelle L. Roberts                                 Stacey Campbell
           Attorneys for Plaintiff                             Attorneys for Defendant
16

17
     IT IS SO ORDERED.
18
     DATED: April 28, 2020                            /s/ John A. Mendez
19                                              __________________________________________
20                                               UNITED STATES DISTRICT COURT JUDGE

21

22

23

24

25

26

27

28                                                            STIPULATION AND ORDER TO ELECT
                                                     2
                                                            REFERRAL OF ACTION TO VOLUNTARY
                                                         DISPUTE RESOLUTION PROGRAM (“VDRP”)
                                                                   PURSUANT TO LOCAL RULE 271
